 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2017 
 
AN ACT 
Making continuing appropriations for fiscal year 2012, and for other purposes. 
 
 
 That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2012, and for other purposes, namely: 
 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2011 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2011, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Department of Defense Appropriations Act, 2011 (division A of Public Law 112–10). 
(2)The Full-Year Continuing Appropriations Act, 2011 (division B of Public Law 112–10). 
(b)The rate for operations provided by subsection (a) is hereby reduced by 1.503 percent. 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for (1) the new production of items not funded for production in fiscal year 2011 or prior years; (2) the increase in production rates above those sustained with fiscal year 2011 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2011. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2011. 
105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act. 
106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2012, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this Act; (2) the enactment into law of the applicable appropriations Act for fiscal year 2012 without any provision for such project or activity; or (3) October 4, 2011. 
107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2012 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives. 
110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2011, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2011, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2011 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2011, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
114. 
(a)Except as provided in subsection (b), each amount incorporated by reference in this Act that was previously designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. Section 101(b) of this Act shall not apply to any amount so designated. 
(b)Subsection (a) shall not apply to amounts for Department of Justice—Federal Bureau of Investigation—Salaries and Expenses. 
115.During the period covered by this Act, discretionary amounts appropriated for fiscal year 2012 that were provided in advance by appropriations Acts shall be available in the amounts provided in such Acts, reduced by the percentage in section 101(b). 
116.Notwithstanding section 101, amounts made available by this Act for Department of Defense—Operation and Maintenance—Operation and Maintenance, Air Force may be used by the Secretary of Defense for operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction: 
Provided, That the authority made by this section shall continue in effect through the date specified in section 106(3) of this Act: 
Provided further, That section 9014 of division A of Public Law 112–10 shall not apply to funds appropriated by this Act. 
117.Notwithstanding section 101, funds made available in title IX of division A of Public Law 112–10 for Overseas Contingency Operations shall be available at a rate for operations not to exceed the rate permitted by H.R. 2219 (112th Congress) as passed by the House of Representatives on July 8, 2011. 
118.The authority provided by section 127b of title 10, United States Code, shall continue in effect through the date specified in section 106(3) of this Act. 
119.The authority provided by section 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2412), as extended by section 1204(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4623), shall continue in effect through the date specified in section 106(3) of this Act. 
120.Notwithstanding section 101, amounts are provided for Defense Nuclear Facilities Safety Board—Salaries and Expenses at a rate for operations of $29,130,000. 
121.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 2434 (112th Congress), as reported by the Committee on Appropriations of the House of Representatives, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2012 Budget Request Act of 2011 (D.C. Act 19–92), as modified as of the date of the enactment of this Act. 
122.Notwithstanding section 101, amounts are provided for the necessary expenses of the Recovery Accountability and Transparency Board, to carry out its functions under title XV of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), at a rate for operations of $28,350,000. 
123. 
(a)Section 9(m) of the Small Business Act (15 U.S.C. 638(m)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2011. 
(b)Notwithstanding section 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)), the Small Business Technology Transfer Program shall continue in effect through the date specified in section 106(3) of this Act. 
(c)Notwithstanding section 9(y)(6) of the Small Business Act (15 U.S.C. 638(y)(6)), the pilot program under section 9(y) of such Act shall continue in effect through the date specified in section 106(3) of this Act. 
124.Section 8909a(d)(3)(A)(v) of title 5, United States Code, is amended by striking September 30, 2011 and inserting the date specified in section 106(3) of this Act. 
125. 
(a)Notwithstanding section 101, amounts are provided for Department of Homeland Security—Federal Emergency Management Agency—Disaster Relief at a rate for operations of $2,650,000,000: 
Provided, That the Secretary of Homeland Security shall provide a full accounting of disaster relief funding requirements for such account for fiscal year 2012 not later than 15 days after the date of the enactment of this Act, and for fiscal year 2013 in conjunction with the submission of the President’s budget request for fiscal year 2013. 
(b)The accounting described in subsection (a) for each fiscal year shall include estimates of the following amounts: 
(1)The unobligated balance of funds in such account that has been (or will be) carried over to such fiscal year from prior fiscal years. 
(2)The unobligated balance of funds in such account that will be carried over from such fiscal year to the subsequent fiscal year. 
(3)The amount of the rolling average of non-catastrophic disasters, and the specific data used to calculate such rolling average, for such fiscal year. 
(4)The amount that will be obligated each month for catastrophic events, delineated by event and State, and the total remaining funding that will be required after such fiscal year for each such catastrophic event for each State. 
(5)The amount of previously obligated funds that will be recovered each month of such fiscal year. 
(6)The amount that will be required in such fiscal year for emergencies, as defined in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)). 
(7)The amount that will be required in such fiscal year for major disasters, as defined in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)). 
(8)The amount that will be required in such fiscal year for fire management assistance grants, as defined in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187). 
126.Any funds made available pursuant to section 101 for the Department of Homeland Security may be obligated at a rate for operations necessary to sustain essential security activities, such as: staffing levels of operational personnel; immigration enforcement and removal functions, including sustaining not less than necessary detention bed capacity; and United States Secret Service protective activities, including protective activities necessary to secure National Special Security Events. The Secretary of Homeland Security shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the authority provided in this section. 
127.The authority provided by section 532 of Public Law 109–295 shall continue in effect through the date specified in section 106(3) of this Act. 
128.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this Act. 
129.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) shall be applied by substituting the date specified in section 106(3) of this Act for October 4, 2011. 
130.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2011. 
131.Section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (42 U.S.C. 1701 note), concerning Service First authorities, shall continue in effect through the date specified in section 106(3) of this Act. 
132.Notwithstanding section 101, section 1807 of Public Law 112–10 shall be applied by substituting $374,743,000 for $363,843,000 and $10,900,000 for $3,000,000. 
133.The second proviso of section 1801(a)(3) of Public Law 112–10 is amended by striking appropriation under this subparagraph and inserting appropriations made available by this Act. 
134.Notwithstanding section 101, amounts are provided for Federal Mine Safety and Health Review Commission—Salaries and Expenses at a rate for operations of $14,510,000. 
135.Sections 399AA(e), 399BB(g), and 399CC(f) of the Public Health Service Act (42 U.S.C. 280i(e), 280i–1(g), 280i–2(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2011. 
136.Notwithstanding section 101, section 2005 of division B of Public Law 112–10 shall be applied by substituting $0 for each dollar amount. 
137.The Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2011 in section 7 of such Act. 
138.Section 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2011. 
139.Commitments to guarantee loans incurred under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed a rate for operations of $25,000,000,000: 
Provided, That total loan principal, any part of which is to be guaranteed, may be apportioned through the date specified in section 106(3) of this Act, at $80,000,000 multiplied by the number of days covered in this Act. 
140. 
(a)Renewal of import restrictions under Burmese Freedom and Democracy Act of 2003 
(1)In generalCongress approves the renewal of the import restrictions contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese Freedom and Democracy Act of 2003. 
(2)Rule of constructionThis section shall be deemed to be a renewal resolution for purposes of section 9 of the Burmese Freedom and Democracy Act of 2003. 
(b)Effective dateThis section shall take effect on July 26, 2011. 
(c)ApplicabilityThis section shall not be subject to any other provision of this Act. 
This Act may be cited as the Continuing Appropriations Act, 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
